Citation Nr: 0032813	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-14 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to January 
1945.  He died on August [redacted], 1995.  The appellant is 
his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1996 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded this case to the RO in 
March 1998 for further development of the evidence.  The case 
was returned to the Board in August 2000.

As noted in the Board's remand of March 1998, the appellant 
has asserted a claim of entitlement to accrued benefits, 
which must be adjudicated by the RO.  That matter is again 
referred to the RO for appropriate action.


REMAND

In October 2000, the appellant's representative submitted 
written arguments in support of the appeal.  The 
representative also submitted an October 2000 opinion by a 
physician, who is a professor of radiology at a medical 
school, that the veteran incurred hypertension while on 
active duty and that the combination of hypertension and 
residuals of a spinal cord injury, for which compensation was 
granted under 38 U.S.C.A. § 1151, caused his death.

The appellant has not waived initial consideration of the 
October 2000 physician's statement by the RO.  Accordingly, 
the newly received evidence must be returned to the RO for 
initial review.  38 C.F.R. § 20.1304(c) (2000).  


Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

The RO should review the additional 
evidence and determine whether the 
appellant's claim may now be granted.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case and be 
afforded an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this remand is to comply with the provisions 
of 38 C.F.R. § 20.1304.  No action is required of the 
appellant unless she receives further notice.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


